                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION
                                                                                                  EOD
                                                                                                  12/10/2019
     In re:                                          §     Chapter 11
                                                     §
     TEXAS PELLETS, INC. et al.,1                    §     Case No. 16-90126
                                                     §
                                Debtors.             §     Jointly Administered


    AGREED ORDER GRANTING NORTH AMERICAN PROCUREMENT COMPANY’S
                MOTION TO ALLOW AND COMPEL PAYMENT
                  OF ADMINISTRATIVE EXPENSE CLAIM
                          [Relates to Docket #75]

          On May 19, 2016, North American Procurement Company (“NAPCO”) filed its Motion

to Allow and Compel Payment of Administrative Expense Claim [Docket # 75] (the “Motion”) in

the above-referenced case, seeking allowance and payment of its claim asserted under Section

503(b)(9) of the Bankruptcy Code (the “NAPCO 503(b)(9) Claim”). The Court finds that the

Motion was properly served pursuant to the Federal and Local Rules of Bankruptcy Procedure

and that it contained the appropriate twenty-one (21)-day negative notice language, pursuant to

LBR 9007, which directed any party opposed to the granting of the relief sought by the Motion

to file a written response within twenty-one days or the Motion would be deemed by the Court to

be unopposed; and that Texas Pellets, Inc. and German Pellets Texas, LLC (the “Debtors”)

timely filed an Objection and opposed the NAPCO 503(b)(9) Claim [Docket #112]. Upon

consideration of the Motion and the response and objection filed by the Debtors, further briefing

in this matter, and the Court being advised that the parties have reached an agreement and




1
  The jointly-administered chapter 11 Debtors, along with the last four digits of each Debtor’s federal tax
identification number, are Texas Pellets, Inc. (3478) and German Pellets Texas, LLC (9084). The location of the
Debtors’ corporate headquarters and service address for the jointly-administered Debtors is: 164 CR 1040,
Woodville, TX 75979.




81745119v.1
settlement on all matters therein, the Court finds good cause exists for entry of the following

order.

         IT IS THEREFORE:

         1.     ORDERED that the Motion is hereby GRANTED to the extent and as set forth

herein; and it is further

         2.     ORDERED that the NAPCO 503(b)(9) Claim is allowed in the amount of

$1,250,000.00, as a complete and final resolution of any and all administrative, unsecured, and

other claims asserted by NAPCO against the Debtors; and it is further

         3.     ORDERED that the Debtors shall pay the NAPCO 503(b)(9) Claim in the

amount of $1,250,000.00 within five business days after entry of this Order.

         4.     ORDERED that this Court shall retain jurisdiction to resolve all matters arising

out of or related to this Order.



                                             Signed on 12/10/2019




                                            THE HONORABLE BILL PARKER
                                            CHIEF UNITED STATES BANKRUPTCY JUDGE




                                                 2

81745119v.1
SUBMITTED BY:

 /s/ C. Davin Boldissar
 C. Davin Boldissar (La. #29094)
 (admitted pro hac vice)
 Locke Lord LLP
 601 Poydras Street, Suite 2660
 New Orleans, Louisiana 70130-6036
 Telephone: (504) 558-5100
 Fax: (504) 681-5211
 dboldissar@lockelord.com

 COUNSEL FOR TEXAS PELLETS, INC.
 AND GERMAN PELLETS TEXAS, LLC

        /s/ Mark C. Taylor
  Mark C. Taylor
 State Bar No. 19713225
 WALLER LANSDEN DORTCH & DAVIS,
 LLP
 100 Congress Avenue, Suite 1800
 Austin, Texas 78701
 Telephone: (512) 685-6400
 Telecopier: (512) 685-6417
 mark.taylor@wallerlaw.com

 COUNSEL FOR NORTH AMERICAN
 PROCUREMENT COMPANY




                                     3

81745119v.1
                                       United States Bankruptcy Court
                                         Eastern District of Texas
In re:                                                                                  Case No. 16-90126-bp
Texas Pellets, Inc.                                                                     Chapter 11
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0540-9           User: admin                  Page 1 of 8                   Date Rcvd: Dec 10, 2019
                               Form ID: pdf400              Total Noticed: 232


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 12, 2019.
db            #+Texas Pellets, Inc.,    164 County Rd 1040,     Woodville, TX 75979-6753
aty            +Mark C. Taylor,    Waller Lansden Dortch & Davis, LLC,      100 Congress Ave. Ste. 1800,
                 Austin, TX 78701-4042
aty            +Mark David Sherrill,    Eversheds Sutherland LLP,      1001 Fannin St., Ste 3700,
                 Houston, TX 77002-6785
aty            +Mathilda S. McGee-Tubb,     Mintz Levin Cohen Ferris Glovsky et al,      One Financial Center,
                 Boston, MA 02111-2657
aty            +Rashida J. Adams,    White & Case LLP,     1221 Avenue of the Americas,     New York, NY 10020-1016
aty            +Richard A. Graham,    White & Case LLP,     1221 Avenue of the Americas,     New York, NY 10020-1016
aty            +W. Austin Jowers,    King & Spalding, LLP,     1180 Peachtree St NE, Ste 1600,
                 Atlanta, GA 30309-7525
aty             William S. Sugden,    Alston & Bird LLP,     1201 West Peachtree Street,     Atlanta, GA 30309-3424
intp           +Allison Byman,    Byman & Associates PLLC,     7924 Broadway, Ste 104,     Pearland, TX 77581-7933
consult        +BDO USA, LLP,    c/o Mark O’Rear,    2929 Allen Parkway, 20th Floor,      Houston, TX 77019-7101
cr             +CPM Europe B.V.,    Attn: Ronald J. Friedman, Esq.,       Silverman Acampora LLP,
                 100 Jericho Quadrangle, Ste 300,     Jericho, NY 11753-2702
intp           +CPM Europe B.V.,    Attn: Gerard R. Luckman, Esq.,       Silverman Acampora LLP,
                 100 Jericho Quadrangle, Ste. 300,     Jericho, NY 11753-2702
intp           +Catherine Lasky,    Lasky Murphy,    715 Girod Street, Ste 250,     New Orleans, LA 70130-3515
op             +Configure Partners, LLC,     Tower Place Buckhead,     3340 Peachtree Rd NE,    Suite 1010,
                 Atlanta, GA 30326-1409
intp           +Craig Jalbert,    c/o Jason M. Katz,     901 Main Street,    Ste 5500,    Dallas, TX 75202-3767
intp            DKFM Switzerland AG,    Die Kanzlei fur Mittelstandsfinanzierung,       Spisergasse 12,   CH-9000,
                 St. Gallen,    SWITZERLAND
res            +Drax Power Limited,    Eversheds Sutherland (US) LLP,      1001 Fannin, Suite 3700,
                 Houston, TX 77002-6785
intp           +German Pellets Holding USA, Inc.,     c/o Andrews Kurth Kenyon LLP,      600 Travis, Suite 4200,
                 Houston, TX 77002-2929
intp            German Pellets Louisiana, LLC,     4915 Hwy 125,     Urania, LA 71480
cr             +German Pellets, GmbH,    c/o White & Case LLP,      1221 Avenue of the Americas,
                 New York, NY 10020-1001
op             +Guggenheim Securities, LLC,     330 Madison Avenue,     New York, NY 10017-5045
cr             +J Riley Enterprises, LLC, d/b/a JB Industries,       c/o Debra Innocenti,
                 110 E. Houston Street, 8th Floor,     San Antonio, TX 78205-2991
intp           +Jason Burge,    Fishman Haygood,    201 St. Charles Avenue,     Ste 4600,
                 New Orleans, LA 70170-4701
op              Jensen Hughes, Inc.,    PO Box 62680,     Baltimore, MD 21264-2680
crcmmbr        +John Wade Womack,    Jasper Oil Company,     PO Box 2290,    719 Highway 63W,
                 Jasper, TX 75951-9997
intp           +Kenric Kattner,    Haynes and Boone, LLP,     1221 McKinney Street,     Ste 2100,
                 Houston, TX 77010-2020
cr             +Kurt Shelton,    c/o Sidney Scheinberg,     1201 Elm Street,    Ste 1700,    Dallas, TX 75270-2041
crcmmbr        +Lonnie Grissom, Jr.,    North American Procurement Co.,      PO Box 2279,
                 Woodville, TX 75979-2279
intp            Louisiana Pellets, Inc.,     4915 Hwy. 125,    Urania, LA 71480
cr              MFC Bancorp, Ltd.,    c/o Samuel Morrow,     Millennium Tower, 21st Floor,     Handelskai 94-96,
                 A-1200 Vienna,    Austria
cr             +MFC Commodities GmbH,    c/o Antonio Ortiz,     500 N. Shoreline, Ste 900,
                 Corpus Christi, TX 78401-0341
intp           +MFC Commodities GmbH,    c/o Ronald Oran 7 Kip Brar,      909 Fannin St., Ste. 2300,
                 Houston, TX 77010-1036
consult        +Navigant Consulting, Inc.,     2 Houston Center,     909 Fannin St, Ste 2450,
                 Houston, TX 77010-1053
cr             +North American Procurement Company,      PO Box 2279,    Woodville, TX 75979-2279
intp            Official Committee of Unsecured Creditors of Germa,       c/o Mark Mintz,    Jones Walker LLP,
                 201 St. Charles Avenue, Ste. 5100,      New Orleans, LA 70170-5100
intp           +STIS,   PO Box 670620,     Dallas, TX 75267-0620
intp           +Southern Tire Mart, LLC,     800 Hwy 98,    Columbia, MS 39429-8255
cr             +Teal Sales Incorporated,     c/o Scott Cheatham,     4500 One Shell Square,
                 701 Poydras Street, Ste 4500,     New Orleans, LA 70139-7755
cr              Texas Commission on Environmental Quality,      c/o Attorney General’s Office,
                 Bankruptcy & Collections Division,      P. O. Box 12548    MC-008,    Austin, TX 78711-2548
cr              Texas Comptroller of Public Accounts,      Jay Hurst,    P.O. Box 12548,    Austin, TX 78711-2548
cr              Thaddious Foster,    985 I-10 North,     Suite 100,    Beaumont, TX 77706
cr             +The Kansas City Southern Railway Company,      427 West 12th Street,     Kansas City, MO 64105-1403
intp           +Trahan Kornegay Partners LLP,     1010 Lamar St., Ste 400,     Houston, TX 77002-6312
intp            Travelers Property Casualty Company of America,       c/o Corporation Service Company,
                 211 E 7th St, Ste 620,     Austin, TX 78701-3218
cr             +Tyler County Hospital District,     1100 West Bluff,     Woodville, TX 75979-4799
cr             +Tyler County, Texas,    c/o James Guest,     Linebarger Goggan Blair et al,
                 1316 South John Redditt,     Lufkine, TX 75904-4340
cr             +UMB Bank, National Association, as Bond Trustee,       c/o Steven T. Holmes,
                 6688 North Central Expressway,     Suite 400,    Dallas, TX 75206-3951
District/off: 0540-9          User: admin                   Page 2 of 8                   Date Rcvd: Dec 10, 2019
                              Form ID: pdf400               Total Noticed: 232


cr             +Ultrabulk A/S,    Wells Peyton Greenberg &Hunt,     550 Fannin,    Suite 600,     Beaumont, TX 77701,
                 UNITED STATES 77701-3107
cr             +VFS Leasing Co.,    c/o Kane Russell Coleman Logan PC,      5051 Westheimer Road, 10th Floor,
                 Houston, TX 77056-5622
intp           +Vesta VFO, LLC,    c/o Eric English,    1000 Main Street, 36th Floor,      Houston, TX 77002-6341
intp            Wessel GmbH Kessel- und Apparatebau,     Wessel GmbH Hagdornstrasse 10,       46509 Xanten, Germany
7113679         ADM Germany GmbH,    Ferdinandstrasse 5,     Hamburg 20095,    GERMANY
7113680         ADP LLC,   P O Box 842875,     Boston MA 02284-2875
7227464        +AIG Specialty Insurance Company,     175 Water Street, 18th Floor,,      New York, NY 10038-4976
7113678         Acton Mobile Industries,     PO Box 758689,    Baltimore, MD 21275-8689
7113681        +Advanced Systems & Alarms Services,     1130 Lindbergh Suite C,     Beaumont TX 77707-4124
7113682         AireSpring Inc,    1801 W Olympic Blvd,     Pasadena CA 91199-1422
7111330         Anna Kathrin Leibold,    Goethestrasse 3,     23970 Wismar,    GERMANY
7113683        +Applied Maintenance Specialties,     34369 US Hwy 96 S,     Buna TX 77612-5919
7113684        +Ardent Mills LLC (Sherman, Tx),     408 E. Magnolia Street,     Sherman, TX 75090-7049
7227465        +Aspen Specialty Insurance Company,     175 Capital Boulevard, Suite 300,,
                 Rocky Hill, CT 06067-3914
7227466         B&W Mechanical Handling Ltd.,     n/k/a SAMSON Materials Handling Ltd.,
                 Gemini House Cambridgeshire Business Par,      1 Bartholomews Walk, Ely, Cambridgeshire,
                 CB7 4 EA, England, UNITED KINGDOM
7227467        +Berkshire Hathaway Homestate Ins. Co.,      1314 Douglas Street,,     Omaha, NE 68102-1944
7252397         Bettina Schmudde,    Insolvency Administrator, German Pellets,      White & Case Hamburg,
                 Valentinskamp 70 / EMPORIO,     20355 Hamburg,    GERMANY
7113686        +Blackmon Trailer Sales LLC,     P O Box 979,    Mansfield LA 71052-0979
7339435        +Brian McDougal,    City Manager for Port Arthur, Texas,      P.O. Box 1089,
                 Port Arthur, TX 77641-1089
7113687        +Brookshire Bros,    P O Box 2058,    Lufkin TX 75902-2058
7174973        +Brookshire Brothers Inc.,     1201 Ellen Trout Drive,     Lufkin Texas 75904-1233
7113688        +C & I Oil Company Inc,     6050 College Street,    Beaumont TX 77707-3502
7113689        +C. Johnnie on the Spot Inc,     PO Box 287,    Texas City, TX 77592-0287
7113690        +CEM Machine Inc (20),    571 West End Avenue,     Carthage NY 13619-1038
7113693         COBRA-CARE ADVISORS INC,     5910 Hamilton Blvd, Ste 250C,     Allentown, PA 18106-8945
7113697         CPM California Pellet Mill,     36810 Treasury Center,     Chicago IL 60694-6800
7151581        +CPM Europe B.V.,    c/o Silverman Acampora LLP,     Attention: Ronald J. Friedman, Esq.,
                 100 Jericho Quadrangle, Suite 300,     Jericho, New York 11753,       ( 11753-2702
7113768         CPM Europe B.V. (20),    Rijder 2,    Zaandam 1507 DN,     THE NETHERLANDS
7339439        +City Attorney for Port Arthur, Texas,      P.O. Box 1089,    Port Arthur, TX 77641-1089
7113691         City of Port Arthur,    P O Box 1089,    Port Arthur TX 77641-1089
7339432        +City of Port Arthur, Texas,     P.O. Box 1089,    Port Arthur, TX 77641-1089
7113692        +Clifton Larson Allen LLP,     5001 Spring Valley Road, Suite 600W,      Dallas, TX 75244-3988
7113694         Coburns Supply Company,     P O Box 99001,    Denham Springs LA 70727-9001
7117575        +Cogbill Construction LLC,     c/o Marc Ellison,    2211 Norfolk, Ste 510,      Houston, TX 77098-4048
7113695        +Cogbill Construction LLC (20),     P O Box 777,    Vidor TX 77670-0777
7113696        +Construction Safety Products Inc,     408 NW Stallings Drive,     Nacogdoches TX 75964-3841
7339434        +Derrick Ford Freeman,    Mayor of Port Arthur, Texas,      P.O. Box 1089,
                 Port Arthur, TX 77641-1089
7252396         Dr. Sven-Holger Undritz,     White & Case Hamburg,    Valentinskamp 70 / EMPORIO,      20355 Hamburg,
                 GERMANY
7113700         Drax Power Limited,    Selby North Yorkshire,     YO8 8PH,    UNITED KINGDOM
7113701         DuBois Bryant & Campbell LLP,     303 Colorado Street, Ste. 2300,      Austin, TX 78701-0021
7113702        +Elliot Electric Supply,     430 South Fletcher,    Jasper TX 75951-4666
7227468        +Endurance American Insurance Company,      4 Manhattanville Road,,     Purchase, NY 10577-2139
7227469        +Evanston Insurance Company,     Ten Parkway North,,    Deerfield, IL 60015-2526
7113706         FMW Industrieanlagenbau GmbH,     Kirchstetten 100,    Kirchstetten 3062,      AUSTRIA
7113705         FedEX Freight,    Dept CH,    PO Box 10306,    Palatine IL 60055-0306
7182720         FedEx Corporate Services, Inc.,     Attn: Revenue Recovery/Bankruptcy,
                 3965 Airways Blvd. Module G.,3rd Floor,      Memphis,TN 38116-5017
7227470        +Federal Insurance Company,     436 Walnut Street,,    Philadelphia, PA 19106-3703
7113707         Fuehler Systeme eNet International,     Rthensteig 11,     Nrnberg 90408,     GERMANY
7113708        +GOODYEAR COMMERCIAL TIRE,     1255 W Cardinal Dr,    Beaumont TX 77705-6410
7113710         GT Zesor AG (20),    Eichholzstrae 7,    Messen 3254,     SWITZERLAND
7175155         German Pellets GmbH, repr. Insolv. Admin. Schmudde,       Am Torney 2a,    D-23970 Wismar,    Germany
7175147         German Pellets Holding USA, Inc.,     Am Torney 2a,    Wismar (Germany) 23970
7560080        +German Pellets Louisiana, LLC,     c/o Craig R. Jalbert, CIRA,     Verdolino & Lowey, PC,
                 124 Washington Street, Ste 101,     Foxboro, MA 02035-1368
7175194         German Pellets Louisiana, LLC,     4915 Highway 125,    Urania, LA 71480
7113769       #+German Pellets Texas, LLC,     164 County Road 1040,    Woodville, TX 75979-6753
7256240        +Glen Conner, Superintendent,     Woodville Independent School District,       505 N. Charlton Street,
                 Woodville, Texas 75979-4535
7113709         GreCon, Inc (20),    15875 SW 74th Ave,     Tigard OR 97224-7934
7113711         Guardian,   P O Box 824404,     Philadelphia PA 19182-4404
7227471        +Hartford Fire Insurance Co.,     One Hartford Plaza,    Hartford, CT 06155-0001
7113712        +Hernandez Office Solutions,     119 17th Street,    Nederland TX 77627-5122
7113713         HireRight Solutions,    P O Box 847783,     Dallas TX 75284-7891
7113714         Hochheim Prairie Insurance,     500 US Highway 77A S,     Yoakum TX 77995-1399
7113715        +Horizon Milling LLC (20),     P O Box 841674,    Dallas TX 75284-1674
7111333         IPBG Pellets Beteiligungs GmbH,     Borseplatz 4,    Vienna 1010,     AUSTRIA
7113717         IUQ Dr Krengel GmbH,    Grner Weg 16a,     Grevesmhlen 23936,    GERMANY
7227472        +Inspectorate (Bureau Veritas),     5051 Taravella Road,,     Marrero, LA 70072-4244
7227473        +Ironshore Specialty Insurance Company,      P.O. Box 3407,,    New York, NY 10008-3407
District/off: 0540-9          User: admin                   Page 3 of 8                   Date Rcvd: Dec 10, 2019
                              Form ID: pdf400               Total Noticed: 232


7113718         J A M Distributing Co (20),     P O Box 201978,    Dallas TX 75320-1978
7227474        +James L. Davis Construction, LLC,     146 Redemption Lane,,      Ruston, LA 71270-7301
7227475        +James River Insurance Company,     P.O. Box 27648,,     Richmond, VA 23261-7648
7661277        +Janet Hemphill,    2035 Lake Shore Dr,     Port Arthur, TX 77640-6783
7113719        +Jasper Oil Company (20),     P O Box 2290,    Jasper TX 75951-9997
7113720        +Jefferson County,    4610 S 4th St,     Beaumont TX 77705-4547
7661202        +Keenan Dancy,    801 Dunbar,    Port Arthur, TX 77640-4934
7113722        +Kice Industries, Inc,     5500 Mill Heights Dr,    Wichita KS 67219-2358
7113723         Kluber Lubrication,     22571 Network Place,    Chicago TX 60673-1225
7113726       #+LONE STAR PARTS,    1114 S Magnolia,     Woodville TX 75979-5608
7113724        +Lakeway Tire and Service,     P O Box 2136,    Jasper TX 75951-0023
7113725        +Lancaster Safety Consulting Inc,     100 Bradford Road Suite 100,      Wexford PA 15090-8487
7113727         Lorenz Speck,    Hainstrasse 28,    Rendsburg 24768,     GERMANY
7560081        +Louisiana Pellets, Inc.,     c/o Craig R. Jalbert, CIRA,     Verdolino & Lowey, PC,
                 124 Washington Street, Ste 101,     Foxboro, MA 02035-1368
7113728        +Lufkin Electric Co Inc,     P O Box 1227,    Lufkin TX 75902-1227
7113729         Lufkin Rubber & Gasket Company Inc,      P O Box 150356,    Lufkin TX 75915-0356
7111334         Luminate LLC (20),     1801 Broadway Ste 1620,    Denver CO 80202-3843
7166255        +MFC Commodities GmbH,     c/o Andrew Edson, Esq.,    Strasburger & Price, LLP,
                 901 Main Street, Suite 4400,     Dallas, Texas 75202-3794
7227479       ++MID SOUTH FIRE SOLUTIONS LLC,     669 AERO DRIVE,    SHREVEPORT LA 71107-6653
               (address filed with court: Mid-South Fire Solutions, Inc.,         669 Aero Drive,
                 Shreveport, LA 71107-6943)
7113730        +Mack Manufacturing Inc,     P O Box 1559,    Theodore AL 36590-1559
7113731        +Marcos Truck Tarps LLC,     P O Box 36009,    Houston TX 77236-6009
7113732         Matheson Tri-Gas Inc,     P O Box 845502,    Dallas TX 75284-5502
7227478        +Maxum Indemnity Company,     3655 North Point Parkway, Suite 500,,      Alpharetta, GA 30005-2027
7111337         Michael Leibold,    Goethestrasse 3,     23970 Wismar,    GERMANY
7113733         Mill Master Machine Works Inc (20),      2197 US Hwy 69,    Doucette TX 75942-0610
7252398        +Milton J. Wood Fire Protection, Inc.,      3805 Faye Road,    Jacksonville, Florida 32226-2394
7113734        +NES Rentals - Nederland (20),     5425 North Twin City Hwy,      Nederland, TX 77627-3169
7795885        +North American Procurement Company,      c/o Mark C. Taylor,     Waller Lansden Dortch & Davis, LLP,
                 100 Congress Avenue, Suite 1800,     Austin, Texas 78701-4042
7119400        +North American Procurement Company,      C/O Christopher D. Leavins,     Germer PLLC,
                 Post Office Box 4915,     Beaumont, Texas 77704-4915
7111336        +North American Procurement Company (20),      P O Box 2279,     Woodville TX 75979-2279
7227482        +PEFC-SFI (Bureau Veritas),     12000 Aerospace Avenue, Suite 200,,      Houston, TX 77034-5589
7227481         PartnerRe Ireland Insurance Limited,      5th Floor, Block 1, The Oval,,      160 Shelbourne Road,,
                 Dublin 4,,    IRELAND
7113736        +Pelletaire LLC,    1495 University Boulevard,     Mobile, AL 36609-2946
7111338         Peter Leibold,    Goethestrasse 3,    23970 Wismar,     GERMANY
7339433        +Port Arthur City Council,     P.O. Box 1089,    Port Arthur, TX 77641-1089
7339431        +Port Arthur Fire Marshall,     Attn: Paul Washburn,     P. O. Box 1089,
                 Port Arthur, Texas 77641-1089
7113737        +Port Arthur International (20),     P O Box 1428,    Port Arthur TX 77641-1428
7128516        +Port of Port Arthur Navigation District of Jeffers,       c/o Scot Sheldon,     905 Orleans St.,
                 Beaumont, TX 77701-3520
7113738        +Precision Enterprise Inc,     P O Box 429,    Hwy 69 North,     Woodville TX 75979-0429
7113739       #+Price LogPro LLC,    P O Box 23137,     Hot Springs AR 71903-3137
7113740         Principal Financial Group,     711 High St,    Des Moines IA 50392-0001
7113741        +RANGER Conveying & Supply,     4701 Clinton Drive,     Houston TX 77020-7803
7113742         Red Ball Oxygen,    P O Box 7316,    Shreveport LA 71137-7316
7227483         Red Ball Oxygen Co., Inc.,     6200 S. Loop E. Fwy.,,     Houston, TX 77087
7113743         Rudolf Hirner, technische Produkte,      Kleinreifling 24a 4464,     AUSTRIA
7113745         SEW-EURODRIVE INC (20),     P O Box 951012,    Dallas TX 75395-1012
7227485        +SSA Gulf, Inc.,    2816 B West 11th Street,,     Panama City, FL 32401-1417
7113752         STIS Inc (20),    P O Box 670620,    Dallas TX 75267-0620
7113744        +Safway Services LLC,     2910 E Pasadena Freeway,    Pasadena TX 77506-1608
7227484        +Smarts Truck Leasing, LLC,     4730 Washington Blvd.,,     Beaumont, TX 77707-4399
7113747         Smarts Truck and Trailer,     1408 US Hwy 69 South,     Woodville TX 75979-6180
7113748         Smith Gambrell & Russell LLP,     1230 Peachtree Street Suite 3100,      Atlanta GA 30309-3592
7113749         Southern Supply Inc,     2218 Atkinson Drive Suite F,     Lufkin TX 75901-2521
7118728         Specialized Maintenance Services,     4533 Pasadena Blvd,     Pasadena TX 77503-3545
7113750        +Specialized Maintenance Services,     c/o Alan Scheinthal,      4635 SW Fwy #720,
                 Houston, TX 77027-7105
7113751         Springland Mfg (20),     Springland West Road,    Rivers Manitoba R0K 1X0,      CANADA
7113753        +T Parker Host Inc,     350 Pine Street,    Beaumont TX 77701-2421
7113758        +TSI Responsible Innovation (20),     20818 44th Ave West Suite 201,      Lynnwood WA 98036-7709
7113754        +Tank Connection Affiliate Group (20),      3609 North 16th Street,     Parsons, KS 67357-3401
7218642         Texas Commission on Environmental Quality,      Office of Legal Services-Bankruptcy Prog,
                 Mail Code 132,    PO Box 13087,    Austin, TX 78711-3087
7227488        +Texas Commission on Environmental Quality,      Region 10 Beaumont,     Attn: Alex Crank,
                 3870 Eastex Freeway,     Beaumont, TX 77703-1830
7113755         Texas Forestry Association,     P O Box 1488,    Lufkin TX 75902-1488
7111339         Texas Mutual Insurance Company,     P O Box 841843,     Dallas TX 75284-1843
7227489         Texas Mutual Insurance Company,     P.O. Box 12058,,     Austin, TX 78711-2058
7227490        +Texas Parks & Wildlife,     Law Enforcement Division,     4200 Smith School Road,
                 Austin TX 78744-3218
7339438        +The Kansas City Southern Railway Company,      Attn: Mr. Steve McNealy,      427 W. 12th Street,
                 Kansas City, MO 64105-1403
District/off: 0540-9          User: admin                  Page 4 of 8                    Date Rcvd: Dec 10, 2019
                              Form ID: pdf400              Total Noticed: 232


7339437        +The Kansas City Southern Railway Company,     1610 Woodstead Court, Ste. 425,
                 The Woodlands, TX 77380-3414
7113756        +Thomas D. Fortenberry,    P O Box 2099,    Woodville TX 75979-2099
7227491        +Travelers Excess and Surplus Lines Co.,     One Tower Square,,     Hartford, CT 06183-0001
7227492        +Travelers Property Casualty Insurance Co.,     1000 Windward Concourse,,
                 Alpharetta, GA 30005-2052
7113757         Trinity Consultants Inc,    PO Box 972047,    Dallas TX 75397-2047
7113759        +Tyler County Chambers of Commerce,     717 West Bluff,    Woodville TX 75979-5131
7256239        +Tyler County Hospital District,    1100 West Bluff,     Woodville, Texas 75979-4799
7256238        +Tyler County Texas,    Attn: County Judge,    100 West Bluff, Room 102,
                 Woodville, Texas 75979-5245
7339430        +U.S. Occupational Safety and Health Administration,      690 S. Loop 336 W., Suite 400,
                 Conroe, Texas 77304-3320
7173911        +UMB Bank, National Association, successor trustee,      c/o Daniel S. Bleck, Esq.,    Mintz Levin,
                 One Financial Center,    Boston, MA 02111-2657
7113760         UPS Supply Chain Solutions,    28013 Network Place,     Chicago IL 60673-1280
7339429        +United States Department of Labor,     Occupational Safety & Health Administrat,
                 200 Constitution Avenue NW,    Room Number N3626,     Washington, D.C. 20210-0001
7113762         VECOPLAN AG (20),    Vor der Bitz 10,    Bad Marienberg 56470,     GERMANY
7113761         VdS Schadenverhtung GmbH,    Amsterdamer Str 174,    Kln 50735,     GERMANY
7227493         VecoPlan AG,   Vor der Bitz 10,,    56470 Bad Marienberg (Westerwald),      GERMANY
7227494         Volvo Financial Services,    7025 Albert Pick Road, Suite 105 (27409),      P.O. Box 26131,,
                 Greensboro, NC 27402-6131
7661292        +Wanda Howard,   801 Dunbar,    Port Arthur, TX 77640-4934
7111340        +Wells Fargo Insurance Services USA Inc,     6100 Fairview Rd 14th Floor,
                 Charlotte NC 28210-3275
7113763         Wessel GmbH,   Hagdornstrae 10,    Xanten 46509,    GERMANY
7113764        +Westbrook Saw Service,    115 Perego LN,    Newton TX 75966-3883
7227495        +Westchester Surplus Lines Insurance Co.,     PO Box 1000,,     Philadelphia, PA 19105-1000
7227496        +Westport Insurance Corporation,    5200 Metcalf Avenue,     Overland Park, KS 66202-1265
7252404        +William Steven Bryant,    Locke Lord LLP,    600 Congress Ave, Ste 2200,     Austin, TX 78701-3055
7113766         Williams Scotsman Inc,    PO Box 91975,    Chicago IL 60693-1975
7122437        +Wingfoot Commercial Tire LLC,    dba Goodyear Commercial Tire,      PO Box 48,
                 Fort Smith, AR 72902-0048
7111341        +Winstead PC (20),    2728 North Harwood Street, Ste. 500,      Dallas, TX 75201-1743
7113704         expediae mundi GmbH,    Schorberger Str 66,    Solingen 42699,     GERMANY
7175148         mailing address:,    Am Torney 2a,    23970 Wismar,    Germany

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
intp           +E-mail/Text: ccummins@rpaadvisors.com Dec 11 2019 02:47:17        Chip Cummins,
                 Chief Restructuring Officer,    RPA Advisors, LLC,    45 Eisenhower Drive,
                 paramus, NJ 07652-1425
crcmmbr        +E-mail/Text: houston_bankruptcy@LGBS.com Dec 11 2019 02:46:52        Jefferson County,
                 Linebarger Goggan Blair & Sampson LLP,     c/o John P. Dillman,    P.O. Box 3064,
                 Houston, TX 77253-3064
cr              E-mail/Text: houston_bankruptcy@LGBS.com Dec 11 2019 02:46:52        Montgomery County,
                 c/o John P. Dillman,    Post Office Box 3064,    Houston, TX 77253-3064
intp           +E-mail/Text: jhenson@opportune.com Dec 11 2019 02:47:17        Opportune LLP,   711 Louisiana,
                 Suite 3100,    Houston, TX 77002-2711
crcmch         +E-mail/Text: pwilliams@jamdistributing.com Dec 11 2019 02:46:49        Paula Williams,
                 J.A.M. Distributing Company,    7010 Mykawa Rd,    Houston, TX 77033-1132
cr             +E-mail/Text: jking@offermanking.com Dec 11 2019 02:46:02
                 Port of Port Arthur Navigation District of Jeffers,     c/o James W. King,
                 6420 Wellington Place,    Beaumont, TX 77706-3206
op             +E-mail/Text: ccummins@rpaadvisors.com Dec 11 2019 02:47:17        RPA Advisors, LLC,
                 c/o Chip Cummons,    45 Eisenhower Dr,    Paramus, NJ 07652-1425
cr              E-mail/Text: houston_bankruptcy@LGBS.com Dec 11 2019 02:46:52        Tyler County,
                 c/o John P. Dillman,    Post Office Box 3064,    Houston, TX 77253-3064
7113677         E-mail/Text: g17768@att.com Dec 11 2019 02:46:37       ACC Business,    P O Box 105306,
                 Atlanta GA 30348-5306
7113685        +E-mail/Text: g20956@att.com Dec 11 2019 02:47:04       AT&T,    P O Box 1809,
                 Paramus NJ 07653-1809
7111331         E-mail/Text: poneal@cwlp.net Dec 11 2019 02:46:06       Cummings Westlake LLC (20),
                 12837 Louetta Road Ste 201,    Cypress TX 77429-5611
7113699         E-mail/Text: Bankruptcy.Consumer@dish.com Dec 11 2019 02:46:50        Dish Network,
                 P O Box 94063,    Palatine IL 60094-4063
7113703         E-mail/Text: credit7@entergy.com Dec 11 2019 02:46:04        Entergy Texas Inc,    P O Box 8104,
                 Baton Rouge LA 70891-8104
7126489        +E-mail/Text: aleksandra.fish@AIG.com Dec 11 2019 02:47:06
                 Illinois National Insurance Company,     Ryan G. Foley, Authorized Representative,
                 175 Water Street,15th Floor,    New York, New York 10038-4918
7113716        +E-mail/Text: frank.venuto@inspectorate.com Dec 11 2019 02:46:03
                 Inspectorate America Corporation,     12000 Aerospace Avenue Suite 200,    Houston TX 77034-5589
7695310         E-mail/Text: houston_bankruptcy@LGBS.com Dec 11 2019 02:46:52        Jefferson County,
                 c/o John P. Dillman,    Linebarger Goggan Blair & Sampson LLP,     P.O. Box 3064,
                 Houston, Tx 77253-3064
7113721        +E-mail/Text: deanna.skinner@kaeser.com Dec 11 2019 02:46:07        Kaeser Compressors, Inc,
                 P O Box 946,    Fredericksburg VA 22404-0946
District/off: 0540-9                  User: admin                        Page 5 of 8                          Date Rcvd: Dec 10, 2019
                                      Form ID: pdf400                    Total Noticed: 232


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
7131703         E-mail/Text: houston_bankruptcy@LGBS.com Dec 11 2019 02:46:52       Montgomery County,
                 c/o John P. Dillman,    Linebarger Goggan Blair & Sampson LLP,    P.O. Box 3064,
                 Houston, Tx. 77253-3064
7113735        +E-mail/Text: bankruptcynotice@orrick.com Dec 11 2019 02:47:15
                 Orrick Herrington & Sutcliffe LLP (20),    The Orrick Building,    405 Howard Street,
                 San Francisco, CA 94105-2625
7227487         E-mail/Text: usz.bankruptcy.legal.coll@zurichna.com Dec 11 2019 02:46:51
                 Steadfast Insurance Company,    1400 American Lane,,   Schaumburg, IL 60196-1056
7131702         E-mail/Text: houston_bankruptcy@LGBS.com Dec 11 2019 02:46:52       Tyler County,
                 c/o John P. Dillman,    Linebarger Goggan Blair & Sampson LLP,    P.O. Box 3064,
                 Houston, Tx. 77253-3064
7152354         E-mail/Text: houston_bankruptcy@LGBS.com Dec 11 2019 02:46:52       Tyler County Court Costs,
                 c/o John P. Dillman,    Linebarger Goggan Blair & Sampson LLP,    P.O. Box 3064,
                 Houston, Tx. 77253-3064
7113765        +E-mail/Text: bankruptcy@wrightexpress.com Dec 11 2019 02:46:50       WEX,   P O Box 639,
                 Portland ME 04104-0639
7113767         E-mail/Text: vanessa.adams@xerox.com Dec 11 2019 02:46:45       Xerox Corporation,
                 P O BOX 650361,   Dallas TX 75265-0361
                                                                                              TOTAL: 24

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
crcm              Official Unsecured Creditors Committee of Texas Pe
intp              Woodville Pellets LLC
7616089           Ultrabulk
7695307*          Montgomery County,    c/o John P. Dillman,   Linebarger Goggan Blair & Sampson LLP,
                   P.O. Box 3064,    Houston, Tx 77253-3064
7113809*          expediae mundi GmbH,    Schorberger Str 66,   Solingen 42699,   GERMANY
7227476        ##+KC Electric, Inc.,    P.O. Box 115,,   DeRidder, LA 70634-0115
7227480        ##+Moak, Casey & Associates,    400 W. 15th Street, Suite 1410,,   Austin, TX 78701-1648
                                                                                               TOTALS: 3, * 2, ## 2

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 12, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 10, 2019 at the address(es) listed below:
              "J" Jackson Shrum     on behalf of Creditor    The Kansas City Southern Railway Company
               jshrum@austriashrum.com
              Abigail R. Ryan    on behalf of Creditor    Texas Commission on Environmental Quality
               abigail.ryan@oag.texas.gov
              Adrienne K. Walker    on behalf of Creditor    UMB Bank, National Association, as Bond Trustee
               awalker@mintz.com
              Amber Carson     on behalf of Creditor   German Pellets, GmbH acarson@grayreed.com
              Angela N. Offerman    on behalf of Creditor    VFS Leasing Co. aofferman@ecf.courtdrive.com
              Antonio Ortiz     on behalf of Creditor   MFC Bancorp, Ltd. aortiz@jhwclaw.com
              Antonio Ortiz     on behalf of Creditor   MFC Commodities GmbH aortiz@jhwclaw.com
              Ashley L. Harper    on behalf of Interested Party    German Pellets Holding USA, Inc.
               ashleyharper@andrewskurth.com
District/off: 0540-9          User: admin                  Page 6 of 8                  Date Rcvd: Dec 10, 2019
                              Form ID: pdf400              Total Noticed: 232


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Bill Pedersen, Jr.     on behalf of Defendant    Patterson Wood Products, Inc.
               billpedersen@striplinglaw.com
              Bradley Clay Knapp    on behalf of Debtor    German Pellets Texas, LLC bknapp@lockelord.com,
               tle@lockelord.com;kmillet@lockelord.com
              Bradley Clay Knapp    on behalf of Debtor    Texas Pellets, Inc. bknapp@lockelord.com,
               tle@lockelord.com;kmillet@lockelord.com
              Bradley Clay Knapp    on behalf of Plaintiff    German Pellets Texas, LLC bknapp@lockelord.com,
               tle@lockelord.com;kmillet@lockelord.com
              Britton L. Larison    on behalf of Defendant    UMB Bank, National Association, as Bond Trustee
               Britton.Larison@titleresources.com, joboyle@mcglinchey.com
              Britton L. Larison    on behalf of Creditor    UMB Bank, National Association, as Bond Trustee
               Britton.Larison@titleresources.com, joboyle@mcglinchey.com
              Bruce M. Partain    on behalf of Creditor    Ultrabulk A/S bpartain@wellspeyton.com,
               landerson@wellspeyton.com
              C. Davin Boldissar    on behalf of Interested Party    German Pellets Louisiana, LLC
               dboldissar@lockelord.com, Ashley.Lohr@lockelord.com
              C. Davin Boldissar    on behalf of Debtor    German Pellets Texas, LLC dboldissar@lockelord.com,
               Ashley.Lohr@lockelord.com
              C. Davin Boldissar    on behalf of Debtor    Texas Pellets, Inc. dboldissar@lockelord.com,
               Ashley.Lohr@lockelord.com
              C. Davin Boldissar    on behalf of Plaintiff    Texas Pellets, Inc. dboldissar@lockelord.com,
               Ashley.Lohr@lockelord.com
              C. Davin Boldissar    on behalf of Plaintiff    German Pellets Texas, LLC dboldissar@lockelord.com,
               Ashley.Lohr@lockelord.com
              Christopher D. Leavins    on behalf of Creditor North American Procurement Company
               chrisl@germer.com, lindam@germer.com
              Daniel Bleck     on behalf of Defendant    UMB Bank, National Association, as Bond Trustee
               dbleck@mintz.com
              Daniel Bleck     on behalf of Creditor    UMB Bank, National Association, as Bond Trustee
               dbleck@mintz.com
              David Allan Wender    on behalf of Other Prof.    Configure Partners, LLC david.wender@alston.com
              Debra L. Innocenti    on behalf of Creditor    J Riley Enterprises, LLC, d/b/a JB Industries
               debra@innocentijones.com, david@innocentijones.com
              Edward L. Ripley    on behalf of Plaintiff    Woodville Pellets, LLC ERipley@kslaw.com
              Edward L. Ripley    on behalf of Plaintiff    Woodville Pellets LLC ERipley@kslaw.com
              Edward L. Ripley    on behalf of Interested Party    Woodville Pellets LLC ERipley@kslaw.com
              Emily Mott     on behalf of Debtor    Texas Pellets, Inc. emily.mott@lockelord.com
              Eric English     on behalf of Interested Party    Vesta VFO, LLC eenglish@porterhedges.com,
               eliana-garfias-8561@ecf.pacerpro.com
              Eric J. Taube    on behalf of Plaintiff    North American Procurement Company
               eric.taube@wallerlaw.com, sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Eric J. Taube    on behalf of Creditor    North American Procurement Company
               eric.taube@wallerlaw.com, sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              H. Kent Aguillard    on behalf of Interested Party    German Pellets Louisiana, LLC
               kaguillard@yhalaw.com, gneumeyer@yhalaw.com
              H. Kent Aguillard    on behalf of Interested Party    Louisiana Pellets, Inc. kaguillard@yhalaw.com,
               gneumeyer@yhalaw.com
              James W. King    on behalf of Creditor    Port of Port Arthur Navigation District of Jefferson
               County, Texas jking@offermanking.com
              Jarom J. Yates    on behalf of Other Prof.    RPA Advisors, LLC jarom.yates@haynesboone.com
              Jason Michael Katz    on behalf of Interested Party    Louisiana Pellets, Inc. jkatz@ccsb.com,
               rbell@ccsb.com
              Jason Michael Katz    on behalf of Interested Party    German Pellets Louisiana, LLC jkatz@ccsb.com,
               rbell@ccsb.com
              Jason Michael Katz    on behalf of Interested Party Craig Jalbert jkatz@ccsb.com, rbell@ccsb.com
              Jason R. Searcy    on behalf of Debtor    Texas Pellets, Inc. jrspc@jrsearcylaw.com,
               jsearcy@jrsearcylaw.com
              Jason R. Searcy    on behalf of Debtor    German Pellets Texas, LLC jrspc@jrsearcylaw.com,
               jsearcy@jrsearcylaw.com
              Jason S. Brookner    on behalf of Creditor    German Pellets, GmbH jbrookner@grayreed.com,
               cpatterson@grayreed.com
              Jay W. Hurst    on behalf of Creditor    Texas Comptroller of Public Accounts
               jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
              John Hatch Hughes    on behalf of Defendant    Bureau Veritas North America, Inc.
               johnhughes@allengooch.com, LindaMoncla@AllenGooch.com
              John Hatch Hughes    on behalf of Defendant    Inspectorate America Corporation
               johnhughes@allengooch.com, LindaMoncla@AllenGooch.com
              John Hatch Hughes    on behalf of Plaintiff    German Pellets Texas, LLC johnhughes@allengooch.com,
               LindaMoncla@AllenGooch.com
              John M. Vardeman    on behalf of U.S. Trustee    US Trustee john.m.vardeman@usdoj.gov
              John P Lewis, Jr.    on behalf of Defendant    Southern Tire Mart, LLC jplewisjr@mindspring.com
              John P Lewis, Jr.    on behalf of Interested Party    Southern Tire Mart, LLC
               jplewisjr@mindspring.com
              John P. Dillman    on behalf of Creditor    Montgomery County houston_bankruptcy@publicans.com
              John P. Dillman    on behalf of Cred. Comm. Member    Jefferson County
               houston_bankruptcy@publicans.com
              John P. Dillman    on behalf of Creditor    Jefferson County houston_bankruptcy@publicans.com
              John P. Dillman    on behalf of Creditor    Tyler County houston_bankruptcy@publicans.com
District/off: 0540-9          User: admin                  Page 7 of 8                  Date Rcvd: Dec 10, 2019
                              Form ID: pdf400              Total Noticed: 232


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John W. Johnson    on behalf of Defendant    Jasper Oil Company jwjefile@cfjmlaw.com,
               wmr@cfjmlaw.com
              Jonathan C Juhan    on behalf of Creditor Thaddious Foster jonathanjuhan@sbcglobal.net
              Joshua P. Searcy    on behalf of Debtor    Texas Pellets, Inc. jrspc@jrsearcylaw.com,
               joshsearcy@jrsearcylaw.com
              Joshua P. Searcy    on behalf of Plaintiff    German Pellets Texas, LLC jrspc@jrsearcylaw.com,
               joshsearcy@jrsearcylaw.com
              Joshua P. Searcy    on behalf of Debtor    German Pellets Texas, LLC jrspc@jrsearcylaw.com,
               joshsearcy@jrsearcylaw.com
              Joshua P. Searcy    on behalf of Plaintiff    Texas Pellets, Inc. jrspc@jrsearcylaw.com,
               joshsearcy@jrsearcylaw.com
              Karl Edward Osmus    on behalf of Defendant    East Coast Die Repair, Inc. karlosmus@gmail.com
              Marc P. Henry    on behalf of Creditor    Port of Port Arthur Navigation District of Jefferson
               County, Texas mhenry@offermanking.com, epatterson@offermanking.com
              Mark A. Mintz    on behalf of Interested Party    Official Committee of Unsecured Creditors of
               German Pellets Louisiana, LLC and Louisiana Pellets, Inc. mmintz@joneswalker.com
              Mark C. Taylor    on behalf of Creditor    North American Procurement Company
               mark.taylor@wallerlaw.com, tammy.greenblum@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Mark C. Taylor    on behalf of Plaintiff    North American Procurement Company
               mark.taylor@wallerlaw.com, tammy.greenblum@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Mark C. Taylor    on behalf of Defendant    North American Procurement Company
               mark.taylor@wallerlaw.com, tammy.greenblum@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Mark W. Moran    on behalf of Interested Party    Travelers Property Casualty Company of America
               mmoran@munckwilson.com
              Maryann Zaki     on behalf of Respondent    Drax Power Limited maryannzaki@eversheds-sutherland.com
              Melanie Gray     on behalf of Interested Party    Travelers Property Casualty Company of America
               mggray@winston.com,
               rsmith@winston.com;ECF_Houston@winston.com;melanie-gray-1851@ecf.pacerpro.com;MlRodriguez@winston
               .com
              Melanie Gray     on behalf of Defendant    Travelers Property Casualty Company of America
               mggray@winston.com,
               rsmith@winston.com;ECF_Houston@winston.com;melanie-gray-1851@ecf.pacerpro.com;MlRodriguez@winston
               .com
              Mengying Guan     on behalf of Defendant    VFS Leasing Co. gguan@krcl.com
              Mengying Guan     on behalf of Creditor    VFS Leasing Co. gguan@krcl.com
              Michael Fishel     on behalf of Other Prof.    Guggenheim Securities, LLC mfishel@sidley.com
              Michael Ridulfo     on behalf of Creditor    VFS Leasing Co. mridulfo@krcl.com,
               dtrevino@krcl.com;mridulfo@ecf.courtdrive.com
              Michael Ridulfo     on behalf of Defendant    VFS Leasing Co. mridulfo@krcl.com,
               dtrevino@krcl.com;mridulfo@ecf.courtdrive.com
              Misti L. Beanland    on behalf of Defendant    NES Rental Services, LLC beanland@mssattorneys.com
              Misti L. Beanland    on behalf of Defendant    United Rentals, Inc. beanland@mssattorneys.com
              Nathaniel Peter Holzer    on behalf of Interested Party    Jordan, Hyden, Womble, Culbreth & Holzer,
               PC ecf@jhwclaw.com
              Patrick Kelley     on behalf of Creditor Committee    Official Unsecured Creditors Committee of
               Texas Pellets and German Pellets pat@patkelleylaw.com, nancy@patkelleylaw.com
              Paul M. Rosenblatt    on behalf of Respondent    Drax Power Limited
               prosenblatt@kilpatrickstockton.com
              Richard D. Brady    on behalf of Defendant    Wessel GmbH Kessel- und Apparatebau
               richard@thebradyfirm.com
              Roland Gary Jones    on behalf of Interested Party    Wessel GmbH Kessel- und Apparatebau
               rgj@rolandjones.com
              Roland Gary Jones    on behalf of Defendant    Wessel GmbH Kessel- und Apparatebau
               rgj@rolandjones.com
              Ronald J. Friedman    on behalf of Creditor    CPM Europe B.V. rfriedman@silvermanacampora.com,
               ctiso@silvermanacampora.com
              Rudy J. Cerone    on behalf of Creditor    UMB Bank, National Association, as Bond Trustee
               rcerone@mcglinchey.com, lgraff@mcglinchey.com
              Scott R. Cheatham    on behalf of Creditor    Teal Sales Incorporated scott.cheatham@arlaw.com,
               vicki.owens@arlaw.com;laura.vanderpoel@arlaw.com
              Shelby A. Jordan    on behalf of Interested Party    Jordan, Hyden, Womble, Culbreth & Holzer, PC
               ecf@jhwclaw.com
              Sidney H. Scheinberg    on behalf of Creditor Kurt Shelton SScheinberg@GodwinBowman.com,
               sidscheinberg@sbcglobal.net;RTunnell@GodwinBowman.com;DFagan@GodwinBowman.com
              Steven T. Holmes    on behalf of Creditor    UMB Bank, National Association, as Bond Trustee
               sholmes@chfirm.com, chps.ecfnotices@gmail.com
              Steven T. Holmes    on behalf of Defendant    UMB Bank, National Association, as Bond Trustee
               sholmes@chfirm.com, chps.ecfnotices@gmail.com
              Thomas Donald Fortenberry    on behalf of Creditor    North American Procurement Company
               TOM@TFLAWOFFICES.COM
              Thomas M. Hanson    on behalf of Defendant    UMB Bank, National Association, as Bond Trustee
               thanson@mcglinchey.com, joboyle@mcglinchey.com
              Timothy Alvin Davidson, II    on behalf of Interested Party    German Pellets Holding USA, Inc.
               taddavidson@andrewskurth.com
              Timothy W. O’Neal    on behalf of U.S. Trustee    US Trustee USTPRegion06.TY.ECF@USDOJ.GOV
              Tristan E. Manthey    on behalf of Interested Party    DKFM Switzerland AG
               tmanthey@hellerdraper.com,
               kfritscher@hellerdraper.com;lbush@hellerdraper.com;mlandis@hellerdraper.com
District/off: 0540-9          User: admin                 Page 8 of 8                  Date Rcvd: Dec 10, 2019
                              Form ID: pdf400             Total Noticed: 232


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              William A. Wood, III   on behalf of Interested Party    Opportune LLP trey.wood@bracewelllaw.com,
               mary.kearney@bracewell.com
              William Steven Bryant   on behalf of Debtor    German Pellets Texas, LLC sbryant@lockelord.com
              William Steven Bryant   on behalf of Plaintiff    Texas Pellets, Inc. sbryant@lockelord.com
              William Steven Bryant   on behalf of Plaintiff    German Pellets Texas, LLC sbryant@lockelord.com
              William Steven Bryant   on behalf of Debtor    Texas Pellets, Inc. sbryant@lockelord.com
              William Steven Bryant   on behalf of Other Prof.    Guggenheim Securities, LLC
               sbryant@lockelord.com
                                                                                             TOTAL: 100
